Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  June 21, 2017                                                                                      Stephen J. Markman,
                                                                                                               Chief Justice

                                                                                                          Brian K. Zahra
                                                                                                  Bridget M. McCormack
  155657(117)                                                                                           David F. Viviano
                                                                                                    Richard H. Bernstein
                                                                                                           Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                     Justices
                                                                  SC: 155657
  v                                                               COA: 329456
                                                                  Wayne CC: 14-001097-FH
  TIMOTHY E. WHITEUS,
             Defendant-Appellant.
  _________________________________________/

        On order of the Chief Justice, the motion of defendant-appellant to amend his
  previously filed reply is GRANTED.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 June 21, 2017
                                                                             Clerk